Citation Nr: 0802157	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-38 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for paroxysmal atrial 
fibrillation, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a August  2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which confirmed and continued a 60 percent evaluation 
for paroxysmal atrial fibrillation.


FINDING OF FACT

The service-connected atrial fibrillation is manifested by a 
workload of 5 metabolic equivalents (METs) and a left 
ejection fraction of 62 percent. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 60 
percent for the service-connected paroxysmal atrial 
fibrillation have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code (DC) 7015 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  While the veteran's 
entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Recently, in Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007), the United States 
Court of Appeals for Veterans Claims (Court) held that staged 
ratings are appropriate for an increased rating claim in such 
a case, however, when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

II.  Analysis 

In this case, service connection for the veteran's paroxysmal 
atrial fibrillation was granted by a rating decision of May 
1999.  A 60 percent rating was granted, effective August 7, 
1997.  This rating has been in effect since that date.  In 
May 2005, the veteran filed an informal claim seeking a 
higher rating.  A rating decision, dated August 2005 
continued the 60 percent rating for paroxysmal atrial 
fibrillation.  The veteran appealed.

The veteran asserts that the 60 percent evaluation currently 
assigned does not accurately reflect the severity of his 
disability.  In statements submitted in support of this 
appeal, the veteran contends that he has become more 
dependent on his pacemaker and that his left ventricular 
dysfunction merits a higher rating.

Under 38 C.F.R. § 4.104 DC 7015, a 60 percent evaluation is 
warranted where there has been more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent evaluation is warranted where there 
has been chronic congestive heart failure, or workload of 3 
METs or less results in dyspnea, fatigue angina, dizziness , 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent. 

A careful review of the pertinent evidence on appeal reveals 
that the veteran's disability does not more nearly 
approximate the criteria for a 60 percent rating.  There is 
no competent medical evidence demonstrating that the veteran 
has chronic congestive heart failure, or workload of 3 METs 
or less results in dyspnea, fatigue angina, dizziness , or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Thus, an increased rating 
is not warranted.

By history, it is noted that service medical records indicate 
that the veteran had frequent ventricular contractions, often 
in trigeminy.  After service, treatment records dated from 
March 1997 show that atrial fibrillation was present at 
baseline.  The sinus rhythm was maintained and conduction 
properties were within normal limits.  A pacemaker was 
recommended as a result of the electrophysiology study 
conducted.  A pacemaker was installed in 1997.  After the 
veteran received his pacemaker, a checkup revealed that the 
veteran had recurrent atrial fibrillation despite low dose 
Flecainide therapy.  The veteran was symptomatic and had poor 
exercise tolerance.  Medical records from November 1998 show 
that the veteran's medication was switched to Zocor, which 
caused fatigue and dyspnea. 

On VA examination in December 1998, the examiner noted that 
the veteran had syncopal attacks in 1996 which caused him to 
black out.  The examiner reported METs in between 3 and 5 
without dizziness or syncopal attacks.  It was reported that 
the veteran was able to climb the staircase slowly and could 
walk a distance of one to two blocks.  The veteran remained 
on medication.  

A March 2005 medical report shows that the veteran's heart 
demonstrated an irregular rate, but his extremities were 
without edema.  The impression included symptomatic 
paroxysmal atrial fibrillation with a 26% atrial fibrillation 
by pacemaker interrogation and pacemaker in SITU for 
symptomatic bradycardia, with a remote history of syncope.  
The veteran underwent an electrophysiology testing with AV 
junction ablation.  The impression was successful AV junction 
ablation with junctional escape rhythm.

The veteran underwent another VA examination in July 2005.  
At this VA examination, the examiner noted that the veteran 
had an irregular heartbeat while on active duty but it was 
not bothersome at the time.  An atrio ventricular junction 
ablation was performed on March 18, 2005.  The examiner 
reported that the pacemaker, which controls at 80 beats per 
minute, had no side effects and performed well.  The examiner 
also reported that the veteran had a workload of 5 METs from 
the mailbox and back with a distance of 50 feet.  It was also 
noted that while the veteran is retired, he played 18 holes 
of golf two times a week with the use of a cart.  The veteran 
also reported normal activities of daily living.  His heart 
was of normal size, his pulse was 65, blood pressure was 
126/59, there was no evidence of peripheral edema and he had 
a left ventricle ejection fraction of 62 percent.  Arterial 
fibrillation and complete heart block with cardiac pacing 
were diagnosed.

As demonstrated above, the criteria for a rating in excess 
of60 percent are not met.  Although the medical evidence 
shows that the veteran has a workload of 5 METs and a left 
ventricle ejection fraction of 62 percent, it does not show 
that his disability is manifested by METs of 3 or less or an 
ejection fraction of less than 30 percent.  The Board also 
notes that the veteran continues to play golf and reportedly 
performs normal activities of daily living.  Accordingly, in 
this case, the medical records do not support a higher 
evaluation and at no time during the pendency of this appeal 
does the veteran's symptoms warrant a different rating.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

In conclusion, the Board has determined that the 
preponderance of the evidence is against the veteran's claim, 
and the benefit-of-the-doubt doctrine is not for application.  
The claim for an increased rating is denied.

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in May 2005, notifying him of 
what information must be submitted to substantiate a claim 
for an increased rating.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of May 2005 stated that the 
veteran would need to give VA enough information about the 
records so that it could obtain them for him.  Finally, he 
was told to submit any medical records or evidence in his 
possession that pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability.  The Board finds 
that because a preponderance of the evidence is against the 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and VA treatment and examination reports.  VA 
also provided the veteran with a VA examination in connection 
with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).



ORDER

Entitlement to an increased rating for paroxysmal atrial 
fibrillation, currently evaluated as 60 percent disabling is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


